             Case 8:19-bk-08276-MGW            Doc 18      Filed 10/22/19      Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

In Re:                                                          Case No: 8:19-bk-08276-MGW
                                                                Chapter 7
Michael Christopher Waibel
Jennifer Gordon Waibel

         Debtor(s).
                                           /


               CHAPTER 7 TRUSTEE’S APPLICATION TO EMPLOY A
         LICENSED REAL ESTATE BROKER AND SHORT SALE NEGOTIATOR

Beth Ann Scharrer, Chapter 7 Trustee in the above case, files this Application to Employ Real
Estate Broker and Short Sale Negotiator and states:
   1. That she is the duly qualified and acting Trustee in the estate.
   2. That among the assets of the estate is real property.
   3. To liquidate the asset(s) for the benefit of creditors, it is necessary to sell the asset(s).
   4. From her experience, the Trustee is satisfied that the best and highest net recovery to this
         estate will arise by selling the real property through the employment and services of a
         licensed realtor. (A copy of the proposed listing agreement is attached hereto and made a
         part hereof.)
   5. The Trustee seeks to employ Sean McKenney of Charles Rutenberg Realty, a licensed
         real estate broker (“Broker”), to assist the Trustee in procuring a buyer for the
         property(ies) upon the following terms and conditions:
            a. Broker shall pay the actual and necessary expenses, including, but not limited to
                the following:
                         1. Advertising;
                         2. MLS Fees;
                         3. And all customary fees in connection with the listing and sell of real
                            property.
            b. Broker is to receive a reasonable fee of up to 6% commission at the closing on the
                property and documented expenses upon Application and Order by this Court.
           Case 8:19-bk-08276-MGW           Doc 18     Filed 10/22/19     Page 2 of 3



   6. The Trustee seeks to employ Hugh Rainey of Case By Case Short Sale Consultants
      (“CBC”), to assist the Trustee in negotiating the release of its liens (if any) upon the
      following terms and conditions:
          a. CBC shall pay the actual and necessary expenses, including, but not limited to the
              following:
                    1. Clean up expenses;
                    2. Reasonable storage fees, if applicable;
          b. CBC shall be paid a percentage of the listing commission. No additional fees are
              charged by CBC.
   7. The Trustee is informed and believes, and therefore alleges, that the approval of this
      Application is in the best interest of this estate and accordingly that the Court should
      approve the employment of the Broker and of CBC as provided in 11 U.S.C. §327 (a).
   8. From the Declaration made by Sean McKenney of Charles Rutenberg Realty in
      connection with their employment as realtor, the Trustee is informed and believes that the
      realtor is a disinterested person within the meaning of 11 U.S.C. §101(14) and
      accordingly that it is appropriate to employ the realtor under the provisions of 11 U.S.C.
      §327(a).
   9. From the Declaration made by Hugh Rainey and Case By Case Short Sale Consultants in
      connection with their employment as short sale negotiator, the Trustee is informed and
      believes that the negotiator is a disinterested person within the meaning of 11 U.S.C.
      §101(14) and accordingly that it is appropriate to employ the negotiator under the
      provisions of 11 U.S.C. §327(a).
   10. The Broker and CBC are aware of the provisions of 11 U.S.C. §328 and have agreed
      notwithstanding the terms and conditions of employment set forth that the Court may
      allow compensation different from the compensation provided herein if such terms and
      conditions prove to have been improvident in light of developments unable to be
      anticipated at the time of fixing of such terms and conditions.


WHEREFORE, the Applicants respectfully requests this Application be approved and that the
Trustee be authorized to employ Sean McKenney of Charles Rutenberg Realty, as realtor to list
the real property(ies) for sale. and assist the Trustee in procuring a buyer for the property(ies),
            Case 8:19-bk-08276-MGW             Doc 18     Filed 10/22/19    Page 3 of 3



and to authorize the employment of Hugh Rainey and Case by Case Short Sale Consultants, as
the short sale negotiator for liens (if any) against the property(ies).


DATED: October 22, 2019                          /s/ Beth Ann Scharrer
                                                Trustee Beth Ann Scharrer
                                                P.O. Box 4550
                                                Seminole, FL 33775-4550
                                                (727) 392-8031

                                  CERTIFICATE OF SERVICE
                I certify that on October 22, 2019, a true and correct copy of the foregoing was
provided by U.S. mail and/or electronic delivery to: U.S. Trustee, ustp.region21.ecf@usdoj.gov;
David K. Blazek, Esq., david@blazek-law.com; Michael and Jennifer Waibel, 18778 Birchwood
Groves Dr., Lutz, FL 33558; Richard M. Dauval, Esq., rdauval@leavenlaw.com

                                                /s/ Beth Ann Scharrer
                                                Trustee Beth Ann Scharrer
